Citation Nr: 0837668	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to April 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on  appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The claims file was subsequently transferred to the 
RO in Albuquerque, New Mexico.


FINDING OF FACT

The veteran was not shown to have forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5237 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's duty to 
notify and duty to assist obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 138 (Fed. Cir. 2006), Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  He was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  However, any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied. 

The Board acknowledges that the VCAA letter noted above does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
dated in April 2008 which addressed the considerations set 
forth in Vazquez-Flores.  Following such notice, the claim 
was readjudicated and a supplemental statement of the case 
was issued in June 2008.  

Based on the above, any timing deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Further regarding the duty to assist, the veteran has 
asserted that the VA examination performed in June 2006 was 
insufficient.  After reviewing the VA examination report, the 
Board finds that it contained all necessary discussion of the 
schedular criteria and other factors to adequately determine 
this appeal.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The veteran essentially contends that the evaluation assigned 
for his residuals for lumbosacral strain does not accurately 
reflect the severity of that disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  The evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.

Throughout the rating period on appeal, the veteran's 
disability of the lumbosacral spine is evaluated under 
Diagnostic Code 5237.  That Code section contemplates lumbar 
strain, which is evaluated under the general rating formula 
for diseases and injuries of the spine.  

Under that general rating formula, a 20 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, DC 5237.

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5237.  

In applying the above criteria, it is noted that ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. 
App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995).  Ankylosis is stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).

The veteran was afforded a VA examination in June 2006.  The 
veteran reported sharp, non-radicular pain located over the 
lumbosacral area, which occurred daily.  Such pain was 
exacerbated by activities such as sit ups, lifting, jogging, 
and yard work.  The veteran reported no lost time at his 
civilian job as a security guard including time off 
prescribed by a physician over the prior 12 months.  He 
denied any weakness, bladder, or bowel problems.  He did not 
use any aid to help him walk. He was not unsteady and had no 
history of falls.  The examiner found no functional deficits 
in the veteran's activities of daily living or occupation, 
only decreased recreational activities secondary to running.

Upon range of motion testing, the veteran could flex forward 
to 90 degrees, with pain starting at 70 degrees.  He had 25 
degrees extension and 25 degrees for both right and left 
lateral motion.  He could rotate 30 degrees each to his right 
and his left.  It was estimated that the veteran had a 10 
degree loss of motion with 5 repetitive flexion-extensions 
due to pain.  

The examiner elicited tenderness over the L3-L5 interspace 
with a 2+ paraspinous muscle spasm.  Neurologically, the 
veteran's straight leg raise was negative.  The veteran had a 
normal gait.  Sensory exam was normal and the examiner graded 
the veteran's strength as 5/5 bilaterally.  His reflexes were 
1+ and symmetric in the lower extremities.  There were no 
radicular symptoms.

The Board finds that the above evidence does not support an 
evaluation in excess of the 20 percent rating for any portion 
of the rating period on appeal.  In particular, medical 
records do not show that forward flexion of the thoracolumbar 
spine was limited to 30 degrees or less, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  Moreover, there is no showing of 
favorable ankylosis of the entire thoracolumbar spine, or 
disability comparable therewith.  

The Board acknowledges an April 2006 MRI which demonstrated a 
left paracentral disc protrusion and mild changes of 
degenerative disc disease.  However, even assuming that such 
disc disease is a component of the service-connected low back 
disability, Diagnostic Code 5243, for intervertebral disc 
syndrome, does not afford a higher rating here.  Indeed, to 
achieve the next-higher 40 percent rating under that Code 
section, the evidence must demonstrate incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

In the present case, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5243.  Accordingly, that diagnostic code cannot serve as 
a basis for an increased rating here.

The Board has also considered whether a separate evaluation 
is warranted for neurologic symptoms associated with the 
service-connected lumbar disability.  In this regard, Note 
(1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate diagnostic code.  Here, 
however, the competent evidence showed essentially normal 
neurologic findings.  Thus, assignment of a separate 
evaluation is not appropriate here.  

In conclusion, there is no basis for assignment of a rating 
in excess of 20 percent for lumbosacral strain for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step "to 
determine whether, to accord justice, an extraschedular 
rating must be assigned."  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the veteran's limitation of flexion in his 
low back is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion with or without 
pain due to traumatic arthritis.  The Board finds a 20 degree 
rating adequately addresses the veteran's symptoms.  As such, 
the Board finds that the diagnostic code for the veteran's 
service connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


